Case 1:20-cv-00056 Document 37-1 Filed 04/14/20 Page 1 of 17 PagelD #: 333

DECLARATION OF TIMOTHY S. \llSe 5b
| [:20-e¥- 00°
| Timathe StSite have ben Clened grievance forms

Fiom August 2019 through The Present dee Mareh 23, L020,
Making my Pemedes Complepely Unavatlable, While in SHt,
DT asked Coeenselor R. Malene Sevetal times for Orleyance terms, R.
Malone Made excuses Suchas “TI donof have an byrne Udith me,
L'll bring ther next time,” He never brought or provided Me any
frievance forms, I onl ever Spoke fo R. Malone in SHu, 3
or 4+ Himes and he alusdays Said the Same thing about of
having any forms Wit Ain.” LS poke to RK, th lone abou My
Se/zures, Med iCal Stal (qacriag ny lreetests fo be pur
back on anti-selzure Pedi'Cof }6n, 7H ‘Dlecement LA Stel
due f Selzurds ouf of my Confref, excess!Ve Atle Used
oy Stale while I tuys SHzing and denial ef WY Uisifs
Wout Sanction er juckbeahen Malone Said " You'l/
hove to Write if Up.” LT asked if £ ‘Could just write tF on

le War Paper PR. Malone Said No, they Wil] ge fefected
Unless You Pus Your Issutes on the Le Ylar forms.”

L explained to K. Malone, thet I was ex pertencin
Cecurving Selzure activity , Which uss decumented in my
Medteal Ltle ancl M “dowel! Medica! Sb lore Gwore 4A
for No Justi fio blo reason Were clenyin Ne Sefzuse

or anti sofzule Nedicetiom” Téhrs vile Opp Poxt mare ky
mid August 2019. L breached this Subject Several
times With R. Malone, as Well as my Utsiting forms
Submitted to him not being processed, disregard of

my medical bottom bunk Testricfion and being Placed

on a Top beink for Months, All & Ne ateil

| 40 |
Case 1:20-cv-00056 Document 37-1 Filed 04/14/20 Page 2 of 17 PagelD #: 334

R, Malone Never Provided GereiQnied forms, Nof- Lhon I
asked While in general pe puledion, Nor the Several fines
I asked him while in Special Housing cue fo Selzufpes,
Released alter my firs} time in Stu die to Sedzure, I
Was Placed in Unid C-1, ta actomadale my Méd/cal
Condition. L was unable fy See R. Mabne Whik iin 2-2
unit, due to lock downs and restricted Movements. The
last time I Seen R. Malone wes in SHU approximately
gis Ocloher 2014, at whieh time he did Not Give Mme
rieyvanee dorms and Said he had not recieved any Visiting
form feguests (regarding Me,

After not Seeing R. Malone befween October and
December LOl4, L Stopped D. Dilan? af ss oor 10 SHt
on December 26", and explained my isfues off densal
od Medical Nezols (egatd (A history of! Seizures and tical
Shell af M Dowell cdenythg Me Onfi Se(zure Yay CafO0
oven afer it tod been otdetad by an cudside Oocfor ,
th. *ediual of & Mebne fs PtoceLss M Usifors

Visiting farm (eg Uesté br mnths and Anal of
clovance dorms. D. Piland told me “ You Netd #6
Write, (Lall up on grievances.” £ Said “Thafs
what Lm Sell i'n Jou, Le ASkodg Malone and Wa
hes tof btoughf Herm, Z Ve aSKed/ CU YO Ke ase
TWhae Comes eMC OUgh Ord Hhe ey al’ Jay Z YAVE 70
Ahern ftom Malone, Z Need 9GSCYONCE Lov MS. “
D. Piland Said “Thal 1s No? iy 08 , LY) ef Malone
(Now, *
4A]
Case 1:20-cv-00056 Document 37-1 Filed 04/14/20 Page 3 of 17 PagelD #: 335

x Spoke A D. pilanf on 12-30-19, |-/4--20, 1-23-20
/-28-20 and boch af tose Has L leiterofed My Complinfs
of ConsPtufronal i'ssuas, and each Hye OD. pilahA fold
Me ZL)” Needed fo gé/ Arms from ®. Malone, aod Wah
he (0, plant, ) Would let Malone Know.”

(on 1-30-20 my Case Manager , Nps. Ox ford Ca Me.
fo my door on F-Range jn SHU 7 get iy Lol! Ma fe
Eddie T. Ware to Sgn his “Team papers.” She anol qrzeol
for Nof- Seeing either of us, buf explained She had been
on Medical ldwe. I asked why we had nof Seen EB,
Melona, in Months 2 She Sfated “Mabne /'s On Cxfentied
Jeave Since Ochber, and Will be Gore dora While,”

L Compla/ned eo bir thal We Peve tah bad a Cowrseor
or Months atid Ip one fold Us amy hin _ Lf a5ed

why th Unit Manager dD. piland hac /if- OSS 0 Ulled
Someone else te Lis over Malenos Abies iL he
“Know,” he wes on &xfendead lave? She replied
“LHe Should have. What dh you New?We” ZI Le Mied
fievance forms,” She ‘Said She Would Or ag
ame next time She Came, She Never Add.

On L//-ho wos Ah Nod ime L Spoke 70

D. Dilané. Z£ vues daig that pil: an? fad ke felling Me
t almosé 2 Mo wrths be “ask Mala ne lwhen be Carlen, )
Knew Malone Was on extended Lave, and Not ont
did pr lant as lint? Manager Nof assian Sone ore aed fe
fake Over Malones duties, he also fofused to Simply
bring ‘me the Neaded grievance forms. D. pilant

| 4.0.

a
Case 1:20-cv-00056 Document 37-1 Filed 04/14/20 Page 4 of 17 PagelD #: 336

Calikerately denied me access fo Qrievancetorms and made
mM fomediés unavatladle, J hen Condronted Aum
With this he Get an ry and Said! “ Mobne i's on light
du. cf in the Mal toon.” L Sard “ton why Cath he
bring Me a Ne ane Arm os 0. Di'land Sai d “Hols
Nof allowed 2 Come inside the Leg off He Prison.”
L Said * Live tof bed a Counselor or any Und
7eam fo YY MWe 12 OVdl &Y Mors ,' Od You
Knees he wes Out ond Unovas le ble bud Kept
felling me + “Talk 16 Melore,” and" bbid Pell
Malone," ofe.. 0: Dilan? Sad “LiU/ ep olicer
Frelds r dtrne Yo) Wi anle der tt ¢ ond Then
he lof Lae! thet dy, @-tW- 00, Z tbs sakon
cud of iy Lol for es A101 hey Call Ciith
Catherine! Adina’ Shusky out bf He Clevelwad
Public defenders Obie . Ofpicer Frilas tes Oe
one Whe Was Setting in” fo Monter M Call, Which
My iforney argued and wes haf hap obcuf.
When I cheer “OMtcer Fields about The Gfievan ce
Arms, he Sad “ pitant Never Said Ony Map 0
Ve 0h oud ue

On 2-d/-20 L Seen 0. pilant, Ye fol! me
my nyvestigadion Was Closed on I-@2-26, dererminirg
Ts transtér MZ to Ano ther brisan, buf Yor Some |
unknown teaser,” Mg Hansder fackod alas 4¢i// “Souja,
Meant My ‘F was SHill” (aside the prison, 4ei "4 held 4p.

42
Case 1:20-cv-00056 Document 37-1 Filed 04/14/20 Page 5 of 17 PagelD #: 337

tle Then told me he did not have any Grievance Lorms
ith him and [ett,

\On al- i4--2o, Sf Sfopped LASO Mahegsr White fram
A-uni) and asked him in ttoat of my Cel inate K. Braden,
“How Many times hove I Sto pped You and asked tor
G phevance forms o” Me Te pliec/ “ZT don? Know Aut
a leff" L Said “Each time You fold Me ZL had
to Gof tem trom R. Malone, So did everyone else
LT asKed, Then 2 Webks ago Mes. OxtE ro fold Me
Walone Wes ou on “Exhentld lene,” Stale OCfob2/ |

20/9, Gr May be Gone a of longer.” MR. Whi
Said “LZ {fav , Lilt Zn Nor Stop Po Sed fo give
You! The forms, Dilan? Shiill Palle ASSCGieA
Someone 1 tate Over Malonés Pos, peS Fhe
Unit Marager aff ol), Cr fe Shatdl Pave
Lrough? YOu Ht Jor AS Pin séel?e 2 S$4°o
"asta him but fe Said Sad Was Lie, ALS
Joh.” Me. Whe Shook bis head and (er,

Naga Rec amber 40/9 Vo ugh Ati Apri] o nih
2020, LVe Asked Ler yone L Fue ‘Son. Liv
(TAY annce forms, R. Mabne, OD pilort, D, Rich,
K, Mar Sh , Ke. J Ast M PSO”) ; A, Sra thr, Vy Phillips ,
J. Green, D. Munn, and they All told me etter
they did not have Hw (orms With thm, or talk to m
Counselor, even Wha They ALL Knees my Aacbaleet
bbs Unavai ladle .
44
Case 1:20-cv-00056 Document 37-1 Filed 04/14/20 Page 6 of 17 PagelD #: 338

warden C. Maruka Was also Notified of this issue,

Firs} by all of plaintiths legal mail being opened, ead and
photocopied, then also Via the Courf ORDER fecieved
4-90-2020, Where United States Magisfrate Judge

Omer J. Aboulhosn Nofified warden C. Maruka

that plaints fF alle 128thad Defendants Malone,

pilant and Dhillips are dleny ing him administredi ve (emadies,
thereby Making the administrative Lemedy Process

Unavailable .” “Afow 4-2-2020, theres SHi)/ been No

One, dy Provide pleaiati lf gr 1CVAN Ce tor WS . Statf are and

have doen awate of My Teguerts For grievance AIMS)
yet they've ( defendant.) taf! ty Lefused te provide Hem,

Matina my emedtes Com pletely Una Vas/ able. My pat

mail Vc Continues fo de opened , disseminakd ahd

Dheto Copied cuts ide my presence, ineludling above Vhenfionad
Judicial ORDER on 3-20-2020,

Since Tuly 23, 2ot4, when L Mode Stet avore of!

My seeurnin i seizupes, and R. Alexander Conti rmed Phe
pref of Wisfory oF Seizure, "and issited a Petieal Catlow

bunk resprichion, Z veguested and Confin wall pep ianiey ~o

be peip baCk on tw. Gah Seizyle Medication. (L'Ve Leen |
Sebjecfed 16 klibe rate indhbeorence fe Serious Medical Neds,
Chel + Unusual Purns Arten ¢, ohi's Cr MM na?/ on, Suliile fo Plofech, |
hartess mend. and Cotallafjon for Oxeres's (ng a Cnsttutional
Pioht (Paling a Cini Suth ian Tats Couttt,) On July 23", Jal9, Curing

Med “infake leiinty ,” done on arrival to FCI M “Powel! by RN.
Re Alexander. At that Time cereal Alexander that
Case 1:20-cv-00056 Document 37-1 Filed 04/14/20 Page 7 of 17 PagelD #: 339

“I haye a histor of Seizure and took antiseicure meditation
fora long time, Fegrefo/ af ono point, Thin Oklarbazepina ,
When my Seizures Went into remission tor life a hile,

I got off the Medication, by my Choice. In the last 18
Months or Mote My Seizures have lefurned and Le
hada dezen or more, T NEED fo be puf back on the
ant} seizure medication, fo Conf tof and prevent ore
Seizures.” 2. Alexander Confirmed b teat haf Fite , he
hao! Veritied my Seizure Nifoty in i Computfer Medi cee {

fi Te. He Hen shied a bettbm bunk Cesprief ion, bipich Chear/ y Stated
if Was for histor of Sotzure, On Copy Jy Me, One Cop for At
Prurs Stabion in ty hosing Unit, Where Hh on dify CO VS
l2spopsible fo 60 Aware i Case af Medical entergen cress Ke Aleseerdor
fol’ mz held “Wrele up my need for antiseizute Ieds ; iJafeh thé

Cal/oup for an oppor ent to See pA. Cofo7ners.”

LZ Was Sent xe My housing uniZ, &4, up Sie on ol Shuirs
ba sep bunk, L Showedl rhe dint Officer iy lott bank (este Yon,
He Sfatod “bal have fo Polk fo the Counsebr, Malone, Joliet iaw.”
The nex? day Z went fo Malone olouf My Melon bunk fespiicfion,
Mabne Said “There are ho Lato bunks Open V9ht 104) , JS Give
Me Some Hime.” Z told hin “Lhp Paitall of Seizing in My Sleep ,
Falling and harting Mysell, Z am lof Combe rfa ely
On a 70 p bunk.” Mabne Sad ~ Cou Can SQ where
Put You Jor now, or I Can pup tyott in SH," I las
fycod to Contede, The omotiné oh Sress and (ess &
Slaep his Cadsed Me. Was Massive, Ln mates told Me
Not fo agar Counselor Malone, that he ‘Plays dirty.”

Al,
Case 1:20-cv-00056 Document 37-1 Filed 04/14/20 Page 8 of 17 PagelD #: 340

Sometime. appro xt mad e| September 2019 T heda
Seteure, The duress button tn my Cell Was cued todo ol ,
The fas ponding officer S, Cook, Wes told by another inmate,
“He is having a Setzute,” (upon bel tet and Informotton.)

S. cook replied “BS. hes on drugs.” Due fa this OR&eers
Diseeqara of mM medical Condition, af which ha hed. A Copy
of My Medical restriction due tr Seizures, he and
tha other Mespo nding Officers attacked Me. Physically ;
Panta ng and abustag Me while L Was Seizing, Mor
heating?on Me, S/Cook Cuffed me behind my back
Without double locking the Cul’s, Which is Standard
Procedune to Keep the Cuk!s from fatcheting down teo
tight ly on the Wrists, My Joas Were Shaeklead and
I was Corried outside tHe unit, face doin th Q

iney waiting at the bottom of the Sops. Af 106 pollt,
Zim Yo Ame! I Came out of Solzure an’ Prior 4o
boing Cubed us L Combahive, I Lepeatedl
Dleaded to S, Cook Qnd the Ctlar Unknown Ofice/s
Hut ‘EZ had a Seizure, Din not les sH/ng, whe
are You dong this to me?” The abuse io Not
Stops Once ad the ne ZL lus Flipped in nid
aur by Sevelal offi ors /QNnd Slammed dawn on
fhe gurney on ny back, liv Pui bods weight
hatehofing Sha, Cubs down on Ny “Wl, br dpall
Catting Skin Ghd rus 72 to Mh bones, Lu hile
hound hands and Métal ute Were again info ni
lower hack paintully, I Screamed bechusé of Md

| 47
Case 1:20-cv-00056 Document 37-1 Filed 04/14/20 Page 9 of 17 PagelD #: 341

immediate ond eke ruciapin U7). My Pleas and ears
Were (anoled While fhe Cl0,* bloung a SYrap OVor
my beady and Ms Then pablacked 4 preventing Me
ZL, mM Vn ving ov alle TL , The NESSUS? OS ible
pa/q yn y Wiss We Back at al, ZL lias
Wheeled actcss the Compound on Hse Wnty Wke This
Zo he Lieudonnan’s Vice and Parked wrth no
rele By Opp foXt mately hours. Dur ny this time
E Pleoaed and negped for Coliel af Ha Chushin
pressure On my rists and Said 16 V0 Yon Whe
Could hear “ ZL hal a St/zufe y ldhy Ge Got dolg
Ms #2 Me, Please hosen Fhe Cafe Ny hands 2
hurting 3 bad.” tk.. L Was Pocted, Jaughed af
ond Calld * s addic/,” “Junkie,” and "Chin." My
Dleas Were '9nored, I tas Never Seen 0 Onyone
fiom He FC) MLowel/ hedical/ Sat Thou A My
dis abi ty rs Coptously Lecorded in ity Widhiont tle and
the FOI’ Mdowell Med'Cal S. aff” created and Cilculated
my médical bottom bunk restriction duz de Histor of!
Seizure, L Was Thrown in Spaesa/ Hos VA
(syu) for apprexi mately JE wey s of Ox/fe 4
harsh Findiiecat inge No books Nees papers, Me JAZ (28
or adios alhtuedd, Nettaer liom Pee publishers or lnsfipapon book
cart per cee + Bop. priley, Conplefely Catling me oll fon
fle outside World. Aven the rncomi'ng hal Was Skténg
Abnled for (on per (Od aNd Nehe Was Yeo eyed Cantey SAIS
Fine.) Re Malone Came a See M2 @pproki mately Seven
| 8
Case 1:20-cv-00056 Document 37-1 Filed 04/14/20 Page 10 of 17 PagelD #: 342

4 alter LI Was Placed | in SHU, LZ ettically and
ln Fepteried gri ag Ho (2 Malono,)

Said he * do Pot have dny With Me, ry Df bring Some

When I ne back threu ug SHU.” &. Malone never brought
fy eVance Arms fo mez,

(OP teer S. Cook hed Written an inc ident (e pert fr
drug Use, In tw incident report , Someone drom Medical
shit Stated © inmate Wise 1S on No medications and has
No pra.ext sting Conditions to explain his hehavior. ey
the hearin ja Diset plinar yf ntean ap ONtcer lisfened
to my I sdad nen wo bom 5 history! of! Seizure, Z Was
having Q Seizure, L tested odie. for dru S
fnmedtato| ly after the Incident, No Mugs ere Aund and
I've ever in almost 22 Years heer! ey of Using
drug gu" hearing Was ‘yes doned Lo He he
ideale My nel ‘ca/ bishoty, A aint ved Wik
Hin Statemend ED Med ttal Stoll in te incsdlend (port
The incidend [2 port Was @x pun ged. A Short Fine afer
R Malone Came to See me ta’ sy. Yo Said “LZ tiyof

fievatiee dorms Wise, hat tou hale I

om ens “When I as bed * what po bhins Ye
Dd“ L Knew The Shof ( inerdent Ve port) LS &x pinged
but L Can? lof, Ol/ our of| Shi de Hhe (0 MaTES Cf)
B-4. und dont Want You Lack, The Whink,™ Yau Sud a
dru episode, cpparently obhebe §. Cook las very
Voed! lt Ghout if, AON Naw the inmates ale “Le ufading,!
This drug prodlem an. a Hred of being “Shook down,“
Case 1:20-cv-00056 Document 37-1 Filed 04/14/20 Page 11 of 17 PagelD #: 343

by Staff, They do nod want fo be on the wrong Side
of Cook etther.!” L was Shocked ang Said “MR. Mahne,
ou Know aboud my Seizures and medical history,
did Nef do anything wrong, Yef Live been beed up
by staf and ple in ‘this Messed up SHU for leas,
I wand out! ‘ Male ne tun askéd * I f I Could get
You moved to another Unit, bottom Jevel, bottom ter,
bottom bunk, Would You be Good With If P” L replied!
Ytho T Want ou/ of Sey.” bhi in sHu, L Sabnifled
multiple Sick Call reqilosts fegardinge SAZzUses Gnd M
Need & be Pu block on Qnd Selzute feds, I recieved
No re8ponSe., I Was never Seen by Medical and Could
Not Convince andone fo halp me or javeel gai, that i's
when I could then to Stop af my door. L asked
Ss: Wyatt , G, Ualters and P loxavnider eves ine £
Szen tem and od Les] Was told “ put Ht on G Sick Cal]
Slip, % I Was denfed Or’evance dorms So for ic QAkkad
R. Malone tf I Could Wik my Grievances my Ylank
Paper? He Said “ They wuil/ df tho processed Unless
Ms ape on the Offclal forms, buf L Will brin
them next time.” I Was tekased to Unit C4
the next day. The Same ever’ng IT ulas releaseol,
the onttre id, ution Was locked Coun Lr 2 Weeks,
Counselor Malone Never Come Ground duting te lock
down. ALer the lock down, festricfod As io 21078
Made R. Malone unovatlable to me. Approxtmafely
Stx days ater the lock down ended, an Officer
| 50
Case 1:20-cv-00056 Document 37-1 Filed 04/14/20 Page 12 of 17 PagelD #: 344

Came fom oor, atfer Cound , Whi all the /amaves
doors tn the Noustng Unit C-L, and o pened M dloor, eee
me From Sleap of m bidaik He Spetiollt per
Yelling at me. Startled from sleep, I Could fp Process
oie iat ving on, The Off eer Said “Come here.”
Mot: oa De .° oe him With O beckoning Anger
while hel Stood at the door, As Z ap proackad fiz
Physteall grabbed my im ie and He a4 Me oUF off
laa (el hi Said by UOSS, rie
anotter Seizure,” Ye hen puled Me fo The
Sallipor4 Where two ote C.0.° Were palin One.
a Thain tod tte “Turn afound and Cub Up,

Compli ed by a we Aahds behind fi? s Qhd
oo OWreor 4 #I G a Fhe S hands and yank kedl My arms
p ehind me Until id Al) like my Shdwltecs would
pli af’ Secke. s in Ratios me te lose Convo!

of my dladder, Qnd bhcer #L Said" Jook Fas

ssdiy ‘09 Atssalf” 7 he ae Aiee [oll lige? lL las

na Seen of LV alate Muca/, LZ WE Given
CG ory SCleen Uli'nal s coAcch COM back age
LL sink (vary an ineidend report Soy Arug USz.

Approx} mafely 5 da a Jotor Counsésor Ro Malone Come
70 peedbrm 'n my Un Disesplinar Comm pee ey feler
The ‘nei dent to The Dise/ plinary Lloan'n e Por.
Counsebr Malbne Said ° You ‘really | yissed Cook and
hts buddies off pahen Gof Sal of the lurte up
ha Gave You. THACS thetdunt /s a 100 Serves,

S|
Case 1:20-cv-00056 Document 37-1 Filed 04/14/20 Page 13 of 17 PagelD #: 345

L have 4 retor 4 fo Do, do You have any Commend ©”
L replied “No." Then Signed tor'imy “Ned ice al! havin
my Miranda 1 ights fread.” I then told Malone *I Shi/
ded aNeVONle Arms. . He tu rose. Qa Nore and Once
daain told me he would 4Srin grievances the Next
time he Came fo SHU, TAs is SOMe AiMe Cp 0X! Mately
October 2619, LI Awe ep Seen 2 Malne @gain
Since that Hime. No ohe else Was ass‘qned fo’ fake
over R. Malone's dudi'23 during hi¥ Q4Sence. No
Che has evided Me Qn gqlie ie forms to dae
April 2° 2020, desptfe my OSKi'ng everyone I

hare Seen fo talk fo and lor med 9 Ng ISSUOS8
iNeluding R: Malone, D. pilent, Vi phillip&, D. Rich,

A, Shiraber, kK. Marsh, K, Thomson, COSe Maha
Whyte tro v) A-unid , Counsefor Thies O86 bg
A-unif / NYS. oxtord and Several others,

y) Mp yp LOX Ma Zl XO Mus days ¢? Sid, Ve
incident Cepor] Was expunged “ue tofal (ack of
euvtdence. Z Was Aisa! and send bock to Unit
B-4 Uppes uv, Upper Hoot Upper bynk /n CMF 228.
This being Me oh oe un whee S abl Knew TAL
+ sualbiar, did’ nol “want Me due to S. Cook's hand lin
of m Li rs? Seizure, I lobked fir Counselor PR. Wakes
and Was fold he Was “on eave." This was Movember
24" 2019, rT Speke with Case Manager Mrs, Oxford.
She Called Ve Phillips and had Me Moved beck fo

| 52.
Case 1:20-cv-00056 Document 37-1 Filed 04/14/20 Page 14 of 17 PagelD #: 346

Unt C-L a bottm unit, bottom Lbor and byotbm Lik
+ aetome dale. Ny Medical lostricfion as Well as
Prevent: an Initefe on [Amale Offencation , from lamarkes
fear of angering OMicer 8, Cook, Cook Was angry
his inetdénd Péport 92/ expunged and Jet Ib b2" known”
he did not want me~back in The Unt.

On December 9%, 2019, L had a Seizure in
unt? ¢-} Cell 4/0. ZL Came to tn Welch at the hespital,
Doctor Reber? Southerland @valuated me, He Said “The
OMe er tn Your unit Saw you hit Your head ona Sfee/
bunk and Knock yourself UNnCONSC/OUS « The Of POCCVS
With You if this has happened two or three times
and they thint You are on Aruqgs. Are You On
Somath ing c°" IL Said “Lan tot or rugs, L had
a Seleure,” He asked “Oe (ots have a pishory ef
Sefeure 2” and “Are You on Mid cafion hor Put O°
LZ replied “He LT havea MWsAr of Se/eure, JAS
in my Medical le, | abo Noted on the Medical
“‘Aottom Sunk," 02 ystr'ction Mdovsel! Mudica/ chal LSS be
me, £ tas 6n Fegrefo! and OxCal LAZEC PINE
before, Auf When My Serzures then Safe /eHUssvon
Jar auyits a while ZL Gof of He Med captor. Ibe

Aeon try int for more than 4 mons t+ gel NM * Dowel/
Med ical it to Dut ne. hack on Ont? SC(ZUV-L

Medication, bit Lve not even been Seen despite
Many © 24 le st8. " Doctor Sourderond Sard “Che of
ha Yorcars OSC or4ing You Said the Cabs are

| A>
Case 1:20-cv-00056 Document 37-1 Filed 04/14/20 Page 15 of 17 PagelD #: 347

77 Af bela use JOU AVied to djfe Ofp at At

fn sponding oftters,” L Said “then I am

Conny uf Of a Serzure, £2 Wo tof Khouw
Wher s goling on, and (ps Mike taking ip 7
pe ple Oo Makin ol / Jey S)0 K@RSION. Z ‘S

A ishonin ONE Vas{i2e¢ Jales ovel, £ do

nit oyer’ what 45 Auth anyore, beh L a

het ten? fo 60 pute “bor, 2 Was Ger

a C7 Stan 7hen plead /Q 0 Loom Po” bla,
Doedor Southerland Camt beck Ghd All the pa lid
Consuflyed A Neuso ogs7 Nn Beckley, WV, Vegaltain
Mme, Ye Gave me* 1000 mg ef’ KEDDI4 Opps Se/z2are
NediCafitn Ofally Qttd’ Sad “ Lp plese btig
You KEPPRA ad Youll be Tecteving 1h, Ftém
Now on.” L Hankel! him Qnd Wk Futn Saka
back 70 Fe) Ye bowel! in @ prison Ven, My
Ostor? asked The Liowfonan/ th LZ Cowl! Se
Sen? back 0 ty assgnid Col! apd Jusing li? P
7 he Operaf'ons LT, asked “blheres Ae bben 2” The
OSCort opfjed “He fad a soszure. be fork him ps
The hospital i) Welch The DE gaye Aim Some
onde $o2u/se Nod joatior ang re COS Og Aim.” Tho
Operations LT es ponded “ Sounds ste a S&S.
Uxcuse for P. high fo Me, throw hi’s ass sn
cH," I tds ¥ fy Scanned tor rugs then Talon)
to Shu, £ Was ned Sea, oy Medical Statf, her
Sivan and Medication.

| 54
Case 1:20-cv-00056 Document 37-1 Filed 04/14/20 Page 16 of 17 PagelD #: 348

On December Wand 10" I Was placed ina “Hard Cell,” Which only
has a Concréte Slab with Very thin hard Mat, a Sink and toilet, This is
PegerVed asa Punnish ment Cell for disruphive inmates, L had done
Nothing Wre ng had Nof been issued an /ncident feport, had Not
heen L, haftive or dis tr uptive at all, Hill in SHU lof ip be Knew
I was, bein punnished because they “thougsd £ Clas a dug adtiich”

On the lo, 11", 16% and 16", L Spoke tothe pil line Nucse

Continually asking chouf He anfi seizure madicat ton Dector R,
Southerland had prescribed on December 9, 20/9, Yet L wes not
recieving. Finally on 12-19-19, &, Alexander Told me ~ X
Checked.and the Doctor Prescribed You KEppRA on December
qu THs an QndiSselzzre Nedicatior.” I asked “ Then lwhy
am L, top rec en it, or anythin , When No One here i'n

M® Nowell has Seén or @valuafed Me, Ye} Someone iS

deny ing Me A Needed Meditation prescribed by a Leal

Doctor ° This /s Cra Zy. ” . Alexonder Leplied “In looking
oto HH.

Bofuleen 12-86-19 And 12-26-19, LZ ex plained my
Situation te G. Walters, Hé Gave mea Sick Call Slip, Nof
Wantiyy tb “hear abous if.” Z Lilled out and Gave him Fhe.
detailed Sick call S/ip along With an Official Bop. Medica]
Release dorm  lelease ity Medical fecotds 76 My attorney of
record Catherine Adinarto Shusky L Sioned {ZA Arar. af G.
Wolfers and asked him 7 “blipness,” it buf be Mally /ebused,
Saying fo tould “turn ila Gad Someone else Could Ld f0ss

it, Lf Was lor Processed, Even Though C. bh hfe and
the Nurses are The Oily Medical Soft Wailable Ustelly 1
SHU, Ae is Mon ‘eal (nd herent, Conbative and hafetall
| 55
Case 1:20-cv-00056 Document 37-1 Filed 04/14/20 Page 17 of 17 PagelD #: 349

On 1-26-20 I aa K, T hom pson the Health Services
Administrator, Whe wes acting institution Dudy officer (£00)
Q Second oWicial B.0.p. medical fecords release , which
L Signed tn fronp of hin and he Siaqned as a
Wifnéss, and Said he would Make sure Got
Processed, As far as Z Know if hos still not been
Processed. L had tp Sign another eleose and Send
if to WV aw yor , whit h She her sel€ Sent to FC
Mba Al Medical be par / mont to have m fin’ a/
VecordsS peleased (approx. 36 days ago,) Ohd Sf
No indication of the three, (3) Peleases ara
heing processed,

(LZ alse Spoke 4 kK, Thompson on /-AS-20°
Gnd 3-10-20, Beth times IL Cxplained The denial ol
medicahion prescrcbed by a Dect, My Seing ahused
and Placed in SHU Lepeededly for Montes Ee fo
Setzures, and the bret Ad? IU Nwer been evateated
oF falta to FCI M Dowel! Med ica/ Shh. Nor Eve
adjur L Wes’ Sér/ously hurd on /-2-20, Wher
L Was placed in @ Oly Coll," Ben abhard Cell Jey
g G4 Withou, being Sea of ro ven Any Mell! cafion,
Lone though Grndinmed agreed Mal te Phonahf Z
had an” /aferCostal 05 Us 4 Cofion, Gt Seen
baste Lol! Size bruises On IN Dips Qn lily
la Which olse had a a ur Cross Fhe Puddle
J *kp $rucsé-

 
  

 

56
